Citation Nr: 0922739	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1987 until 
September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

The veteran testified at a February 2004 hearing before the 
undersigned.  A transcript of that proceeding is associated 
with the claims folder.

Historically, a claim of entitlement to service connection 
for psychosis was first received in February 1994.  The RO 
denied that claim in an October 1994 rating decision.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

The veteran later raised a claim of entitlement to service 
connection for schizophrenia in June 2001.  In July 2002, the 
RO denied the claim, finding that new and material evidence 
had not been received.  The veteran perfected an appeal of 
that determination and the matter came before the Board in 
September 2004.  At that time, the claim was reopened and a 
remand was ordered to accomplish additional development.  The 
matter then returned to the Board in November 2006.  At that 
time, entitlement to service connection for an acquired 
psychiatric disorder was denied.  

The veteran appealed the November 2006 Board denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2008 Order, the Court vacated the November 2006 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand.  Subsequently, the Board remanded the case in 
November 2008.  All development having now been accomplished, 
the claim is ready for appellate review.  



FINDINGS OF FACT

The service treatment records show no psychiatric treatment 
and the
weight of the competent evidence fails to demonstrate an 
onset of schizophrenia within the Veteran's first post-
service year; no competent evidence causally relates a 
current psychiatric disorder to active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3,384 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, a December 2004 notice letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, a June 
2006 communication informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date as required under Dingess.  

The Board acknowledges that, in the present case, Dingess 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, notice errors may instead 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the Veteran's claim was not readjudicated 
following the issuance of Dingess notice in June 2006 and 
thus the timing error was not cured.  However, as the instant 
decision denies service connection, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a February 2004 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, where a veteran served 90 days or more during a 
period of war, or for a period of 90 days after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R.§§ 3.307, 3.309 (2008).
Moreover, 38 C.F.R. § 3.384 explains that the term 
"psychosis" refers to any of the following disorders listed 
in the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the American Psychiatric 
Association (DSM-IV-TR): a) Brief Psychotic Disorder; (b) 
Delusional Disorder; (c) Psychotic Disorder Due to General 
Mental Condition; (d) Psychotic Disorder Not Otherwise 
Specified; e) Schizoaffective Disorder; (f) Schizophrenia; 
(g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; 
and (i) Substance-Induced Psychotic Disorder.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records, including the 
October 1987 enlistment examination as well as the August 
1990 separation examination, are silent with respect to any 
findings of psychiatric complaints or a diagnosis of a 
psychiatric disorder.  The October 1987 examination noted 
that he used marijuana and crystal and has used both that 
month.  A November 1988 record indicated loss of sleep, but 
no other psychiatric symptoms.  Upon separation examination 
in August 1990, the psychiatric evaluation was normal.  In a 
report of medical history completed by the Veteran at that 
time, he denied any history of "depression or excessive 
worry" and "nervous trouble of any sort."  

Following separation from active service, the record first 
documents psychiatric treatment in March 1992.  At that time, 
the Veteran was taken to the emergency department of a 
private hospital after using marijuana and crystal 
methamphetamine and exhibiting bizarre behavior.  The 
impression was substance abuse.

A July 1992 VA hospitalization summary report contained 
diagnoses of amphetamine abuse, amphetamine dependence, 
alcohol dependence, alcohol abuse and antisocial personality 
disorder.  

In August 1992, the Veteran was admitted at San Diego County 
Psychiatric Hospital following an episode of bizarre behavior 
in which he was rolling on the grass and refusing to answer 
questions.  He was taken to the emergency room and was 
initially felt to be psychotic.  The examiner noted the 
Veteran's long history of problems with amphetamines, which 
had resulted in trips to the emergency room.  The examiner 
added that the Veteran did not "really have any psychotic 
symptoms."  The Veteran denied having any history of 
psychiatric problems independent of amphetamine abuse.  The 
examiner entered diagnoses of amphetamine delusional 
disorder, which he stated was resolving, and amphetamine 
abuse.  Subsequent records from this facility show diagnoses 
of psychosis, rule out organic brain syndrome secondary to 
substance abuse and amphetamine abuse after hospitalization 
from February to April 1993 and amphetamine-induced 
psychosis, resolved, and amphetamine abuse in July 1994.

A February 1993 forensic psychiatric evaluation shows that 
the Veteran had been referred for violations of the penal 
code.  This examiner entered diagnoses of history of 
amphetamine abuse and organic mental disorder.  He stated 
that the Veteran did not suffer from a major mental disorder.  
He noted the veteran had been psychotic the prior month and 
had been treated with antipsychotic medication, but that the 
veteran was not currently psychotic.  VA treatment records 
dated in 1993 show diagnoses of amphetamine dependence, rule 
out schizoid personality disorder and schizophrenia.  

Further hospitalization is seen July 1994 and May 1996.  On 
those occasions, private records revealed an admitting 
diagnosis of psychosis, not otherwise specified.  In July 
1994 the discharge diagnoses were amphetamine-induced 
psychosis and amphetamine abuse.  Other impressions noted in 
May 1996 included suspect chronic schizophrenia and positive 
urine drug screen for methamphetamines.  

The record reflects psychiatric treatment in June 1997, as 
noted in VA clinical records.  The impression rendered was 
history of anti-social personality disorder and rule out 
substance-induced mood disorder.  A September 1997 
psychiatric evaluation performed in conjunction with a 
disability determination of the Department of Social Services 
deferred a diagnosis and noted the history of drug abuse.

In May 1999, the Veteran was arrested for acting very 
strangely, and he was brought to a hospital for evaluation.  
Following a mental status examination, he was diagnosed with 
rule out polysubstance dependence, amphetamine related 
disorder, psychotic disorder, and probable antisocial 
personality disorder.  The Veteran was again brought in for a 
psychiatric evaluation in October 1999, after he was arrested 
when he barged into his ex-girlfriend's apartment.  It was 
noted that the veteran had a history of paranoid 
schizophrenia.  Following a mental status examination, the 
diagnostic impression was schizophrenia, paranoid type.  

A hospital summary from Sharp Mesa Vista Hospital shows that 
the veteran was brought into the hospital in October 1999 by 
police after some bizarre and threatening behavior; the 
psychiatric diagnoses were schizophrenia, chronic, 
undifferentiated type, in acute exacerbation, and 
polysubstance abuse and dependence.  Subsequent VA and 
private records to May 2002 reflect ongoing periods of 
hospitalizations and treatment for a psychiatric disorder, 
diagnosed as chronic schizophrenia and amphetamine 
dependence.

Also of record is a medical statement from Dr. M. R., dated 
in June 2002, indicating that he treated the Veteran while he 
was hospitalized at Sharp Mesa Vista Hospital.  Dr. M. R. 
noted that the Veteran reported having experienced symptoms 
of schizophrenia during service.  Dr. M.R. further indicated 
that the Veteran was encouraged by others to obtain help; 
however, he never sought help, likely because of his paranoid 
ideations.  The Veteran's denial of in-service drug use was 
noted.  Dr. M.R. concluded, based on the Veteran's 
descriptions, that he experienced psychotic symptoms during 
his military service and he continued to be chronically 
psychotic at present with a diagnosis of schizophrenia, 
chronic, undifferentiated type.  

In a July 2002 letter, Dr. J. S. indicated that the Veteran 
was currently under care for treatment of schizophrenia, 
which appeared to have developed in his adolescence; he noted 
that his condition was often exacerbated by stressful life 
events.  Dr. J.S. stated that it was certainly possible that 
the Veteran's condition was exacerbated by the stress to 
which he was exposed in military service.  

Received in April 2003 was a copy of a Social Security 
Administration SSA decision, dated in July 2002, which 
determined that the veteran was disabled due to chronic 
schizophrenia; it was determined that his disability began in 
September 1990.  

At his personal hearing in February 2004, the Veteran 
indicated that he displayed many symptoms of schizophrenia 
when he was in service; he was told to go on sick call, but 
he never went.  The Veteran indicated that he had been told 
that it's normal for someone to develop symptoms of 
schizophrenia around age 20 or 21.  He maintained that he was 
in bad shape after he was discharged from service.  He never 
sought any treatment before he entered military service or 
while he was in service.  He also indicated that he tried to 
get into an alcohol and drug treatment program at VA, but he 
was told that he didn't have an alcohol or drug problem but 
instead  suffered from schizophrenia.  

Submitted at the hearing was a December 2002 medical 
statement written by a VA doctor from the San Diego VA 
outpatient clinic, indicating that the veteran was unable to 
fulfill his GI education due to his psychiatric illness, 
which began on March 5, 1991.  The VA physician stated that 
the Veteran had remained disabled until November 26, 2002, as 
a result of his schizophrenia, paranoid type.  

In February 2006, the Veteran's claims folder was referred to 
a VA examiner for review and opinion.  The examiner noted the 
findings reached by the VA physician in December 2002, 
including that the Veteran was diagnosed with schizophrenia 
in 1991.  However, the VA examiner commented that nothing in 
the December 2002 report indicated any documentation for that 
opinion concerning onset.  The examiner indicated that he 
reviewed the entire claims folder, which consisted of 
outpatient treatment and reports of hospitalizations from 
1992 forward, nearly on a yearly basis, for psychosis and 
amphetamine abuse.  It was noted that the psychosis was 
usually felt to be schizophrenia; sometimes, it was believed 
to be delusional disorder secondary to amphetamine abuse.  
The examiner noted that most of the hospital admissions were 
similar; during the admissions, the Veteran was psychotic and 
abusing drugs.  In essence, then, the Veteran carried a 
diagnosis of schizophrenia.  The examiner stated, however, 
that careful review of the file revealed that the first 
hospitalization and psychiatric treatment was in 1992; he was 
unable to find any evidence of diagnosis or treatment in 
1991.  The VA examiner stated that he found no evidence in 
the claims file that the Veteran's schizophrenia was 
diagnosed or treated before 1992.  

In March 2009, the VA physician who had written the December 
2002 letter offered a statement to clarify the basis on which 
she had concluded that the Veteran's schizophrenia had its 
onset in 1991.  She indicated that her conclusion had been 
based on the Veteran's own statements of having been 
diagnosed in March 1991.  She also cited an October 1993 
application associated with a claim for disability benefits 
from the Social Security Administration (SSA) in which he 
reported being hospitalized at a private facility twice in 
1991.  She also noted the forensic psychiatrist who evaluated 
the Veteran in 1993 noted various violations of the health 
and penal code committed in 1991 and 1992, including driving 
under the influence of drugs in April 1992.  

Also in her March 2009 statement, the VA physician responded 
to inquiry regarding whether an in-service notation of loss 
of sleep could have been an early manifestation of the later-
diagnosed schizophrenia.  She opined that the loss of sleep 
was not likely an early symptom of the currently diagnosed 
schizophrenia.  Rather, after reviewing the medical records 
she believed that the insomnia was of medical, i.e. not 
psychiatric, origin.

After a review of the evidence of record, as detailed in 
pertinent part above, the Board finds no support for a grant 
of service connection for an acquired psychiatric disorder.  
In so finding, the Board does acknowledge the presumptive 
provisions for chronic disease under 38 C.F.R.§§ 3.307 and 
3.309.  Again, such provisions would enable a grant of 
service connection if a psychosis, to include schizophrenia, 
was manifest within one year following separation from 
service and was of a compensable level of severity.  However, 
as will be discussed further below, the weight of the 
probative evidence preponderates against a finding that 
schizophrenia was manifest within the applicable one-year 
time period after discharge.  

It is recognized that the December 2002 letter written by a 
VA physician indicated that schizophrenia was diagnosed in 
1991.  However, that physician did not herself render such a 
diagnosis at that time, nor did she find a diagnosis or 
clinical findings consistent with schizophrenia during 1991.  
Rather, as she explained in a March 2009 statement of 
clarification, she had concluded that the onset of the 
Veteran's schizophrenia was 1991 based on his own statements 
and his allegations of private hospital treatment in 1991.  
In this regard, the Board observes that when a medical 
professional bases a conclusion solely on the uncorroborated 
recitation of medical history as given by the Veteran, such 
does not constitute competent medical evidence of a 
connection with service. See Reonal v. Brown, 5 Vet. App. 458 
(1993).  

In addition to the Veteran's own statements, the VA physician 
in March 2009 also cited other circumstantial factors which 
led her to conclude that his schizophrenia began in 1991. For 
example, she noted his history of legal trouble in 1991 and 
1992.  This, however, could be attributable to a number of 
factors, including his well-established drug abuse, and thus 
is not, in the Board's opinion, a convincing or even rational 
basis for finding that schizophrenia had its onset in 1991.  

Overall, then, the December 2002 opinion that schizophrenia 
began in 1991 was not predicated on the author's personal 
experience treating the Veteran or on any documented records 
of psychiatric care but was instead derived from the 
Veteran's unsubstantiated history and mere conjecture by that 
physician.  Therefore, as the opinion is not solidly 
supported by the record, it holds minimal probative weight.  
By contrast, the February 2006 VA examiner's finding that 
schizophrenia was not shown prior to 1992 was better 
explained and more consistent with the record.  Accordingly, 
that opinion is afforded a higher level of probative weight.  
In reaching this conclusion, it is noted that the Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In finding the February 2006 opinion to be highly probative, 
the Board acknowledges that the June 2008 Joint Motion 
characterized it as being inconsistent.  As noted in the 
Joint Motion, the VA examiner found that the physician's 
statement in December 2002 "probably correctly reflect(ed)" 
the Veteran's symptoms while under treatment from 1999 to 
July 2002 and yet he still disagreed with her ultimate 
conclusion as to the date of onset of schizophrenia.  The 
Board, however, finds no irreconcilable inconsistency in such 
statement.  Essentially, the examiner was expressing that the 
VA physician was reliable in her assessment of the Veteran's 
disorder from the point at which she had a treating 
relationship with him, but not prior to that time.  

For the foregoing reasons then, the evidence is not at least 
in equipoise as to the question of whether schizophrenia had 
its onset in 1991.  Rather, the weight of the evidence 
demonstrates an onset after the first post-service year.  
Therefore, an award of service connection on a presumptive 
basis is not for application here.  

The Board further concludes that a grant of service 
connection on a direct basis is also not warranted here.  
Again, although the Veteran has testified that he displayed 
psychiatric symptoms in service, as noted previously, the 
service treatment records did not demonstrate any complaints 
or treatment referable to an acquired psychiatric disorder.  
Moreover, the claims file contains no medical evidence 
causally relating any current acquired psychiatric disorder 
to the Veteran's active service.  Again, the March 2009 
statement from the VA physician expressly indicated that an 
in-service finding of loss of sleep was not likely of 
psychiatric origin.  

The Veteran himself is competent to state that he had 
psychiatric symptoms during active service.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, given the absence of 
documented complaints or treatment, his statements are deemed 
not to be credible.  Additionally, although he believes that 
his current psychiatric disability was incurred in service, 
this etiological question involves complex medical issues 
that, as a layperson, he is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007)

In conclusion, the claim of entitlement to service connection 
for an acquired psychiatric disorder must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


